Title: To John Adams from David Payson, 15 October 1798
From: Payson, David,Cunningham, William
To: Adams, John




Sir
Wiscasset County of Lincoln at a Regimental review 15 Octr 1798—

Although possibly the last to declare, yet be assured, that we the Second Regiment, in first Brigade & eighth Division of the Militia of Massachusetts, & the Companies of Cavalry & Artilery Commanded by Silas Lee & David Silvester, will not be the last, to prove our attachment to our Country, & happy Government: if to Strengthen the hands of the hand of the Supreme Executive, by declaring our utmost Confidence in his Integrity, firmness, & Ability, & our Cordial approbation of his Conduct; if a declaration of our abhorrence, of the Corruption, & venality of a Nation, who legislatively Set at Nought God, & his holy religion, as well as every principle of honesty justice, or even common decency; if a resentment for the Insults offered our Messengers of peace, or for a Case & perfidious Attempt, to disunite & alienate our Citizens, from our Government; if, finally, a readiness to unsheath our Swords, to support our Constituted Authorities, to check & bring to condign punishment disorganizing faction, and french or foreign influence at home, or to avenge our injured Country & plundered Citizens from abroad; if these are to be admitted as evidence of the fact, we the field Officers of the Regiment aforementioned, & the Commanding officers of the Several Companies thereof, & of the Cavalry & Artilery aforesaid, Subscribing for themselves & in behalf of their Companies at the unanimous request of the same, do here tender you the proof—And when the Welfare, National honor, & Independence of our Country, require our More Active Service, to oppose domestick faction, foreign rapacity, or invasion, we request you to call us forth, & we hereby proffer & pledge ourselves, at the risk of our lives & property—our all that’s dear, Most cheerfully to obey—








David Payson Lt. Collo Comdt:Willm: Cunningham 1 MajorWillem Levey— 2 MajorSilas LeeDavid SilvesterPaul DanfordAbner WaideJoseph Reed—Ephrasm. AllerySamuel AverellCharles Chase—Ebenr. SmithDaniel WebsterSaml: GoodwinJosiah Parsons
